United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0597
Issued: September 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant, through counsel, filed a timely appeal from a July 28,
2016 merit decision and an October 11, 2016 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established that her arthritis condition was a
consequence of her accepted April 21, 2007 employment injury; and (2) whether OWCP
properly denied appellant’s request for reconsideration of the merits of the claim under 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On June 19, 2007 appellant, then a 45-year-old volunteer technical analyst, filed a
traumatic injury claim (Form CA-1) alleging that on April 21, 2007 she contracted Lyme disease
from a tick bite while hiking off trail in a forest. She did not immediately stop work. OWCP
accepted the claim for Lyme disease on May 7, 2008.
In a letter dated October 15, 2010, appellant requested OWCP expand the acceptance of
her claim to include inflammatory arthritis. She explained that her early Lyme disease
symptoms had included joint inflammation. The inflammation had continued through three
years of treatment and had caused severe joint cartilage erosion which rendered appellant
crippled and disabled. Due to her arthritis and knee inflammation she was barely able to walk
and had arthritic joint pain. Appellant also related that using her hands was painful and very
difficult. Prior to contracting Lyme disease she did not have the arthritic pain she was
experiencing.
In a November 17, 2010 report, Dr. Miguel Gonzalez, a treating Board-certified internist
and pulmonologist, provided a history of injury and examination findings. He noted that review
of x-rays taken during the time frame of March 25, 2009 to April 14, 2010 showed inflammatory
arthritis of all joints with the most recent x-ray interpretation also showing erosive damage to
multiple joints. Dr. Gonzalez attributed appellant’s reactive rheumatic arthritis to her Lyme
disease. He explained that appellant had pain and inflammation because of her Lyme disease
treatment process. Dr. Gonzalez also opined that reactive rheumatic arthritis was a known
complication of Lyme disease.
In a January 4, 2011 report, Dr. Mitchell Rosenfeld, an OWCP medical adviser, Boardcertified in infectious disease and internal medicine, reviewed appellant’s medical records and
recommended that she be referred to a second opinion physician. He also recommended a
complete Lyme (enzyme-linked immunosorbent assay) ELISA and repeat Western blot focusing
on the IgG chronic phase reactant be conducted. Dr. Rosenfeld noted that appellant’s tick bite
history, subsequent arthralgias, and arthritis were consistent with Lyme arthritis and Lyme
disease, although Lyme arthritis typically affected the knees. He further noted that Lyme disease
was mostly a clinical diagnosis.
On May 12, 2011 OWCP referred appellant for a second opinion evaluation with
Dr. Nilesh H. Hingarh, a physician Board-certified in infectious disease and internal medicine, to
determine whether appellant’s rheumatic arthritis was consequential to her accepted Lyme
disease and whether Lyme disease had been confirmed by the tests OWCP’s medical adviser
recommended be conducted.

2

In a May 25, 2011 report, Dr. Hingarh, based upon a review of the medical opinion
evidence, statement of accepted facts (SOAF) appellant’s medical history, and physical
examination, diagnosed inflammatory polyarthritis and obesity. He opined that there was no
complete definitive evidence establishing that appellant’s arthritis was caused by her Lyme
disease. In support of this conclusion, Dr. Hingarh explained that the positive September IgM
WB test might be a false positive and there were no additional rheumatologic studies available
for review. He noted that there was evidence of physical limitation, but the permanency of her
limitations depended on her response to physical therapy.
In a March 18, 2014 report, Dr. Gregory T. Heinen, an examining Board-certified
orthopedic surgeon and orthopedic sports medicine physician, based upon a review of the
medical record, injury history, and laboratory results, opined that appellant’s Lyme disease
caused her arthritis. In support of this conclusion, he noted appellant’s positive IgM test, her
likelihood of developing rheumatoid arthritis, and her history of Lyme disease and its
involvement with joints and cardiac conditions. In addition, Dr. Heinen explained that the short
time frame following the diagnosis of Lyme disease and the very aggressive degenerative
changes were supportive of a causal relationship between her Lyme disease and arthritis.
On May 13, 2014 OWCP recommended referral to an impartial medical examiner as
there was an unresolved conflict in the medical opinion evidence. The SOAF that OWCP
provided noted the injury date, how the injury occurred, and that the claim had been accepted for
Lyme disease. It also reported “[p]reexisting or concurrent medical conditions include: Reactive
Rheumatic Arthritis (nonindustrial).”
On May 8, 2015 OWCP referred appellant to Dr. Ralph Bennett, a Board-certified
internist and rheumatologist, to resolve the conflict in the medical opinion evidence between
Dr. Hingarh and Dr. Heinen on whether her multiple joint conditions and degenerative arthritis
were caused or aggravated by her accepted Lyme disease.
In a letter dated June 16, 2015, counsel requested that OWCP correct the SOAF which it
had provided to Dr. Bennett. He noted the issue at hand was whether appellant’s arthritis had
been caused or aggravated by her accepted Lyme disease. Thus, it was inappropriate for OWCP
to list nonindustrial reactive rheumatic arthritis as a preexisting or current medical condition. In
addition, at the time of her injury, appellant had been working as a volunteer performing trail
maintenance and was not a technical analyst as set forth in the SOAF.
In a November 17, 2015 report, Dr. Steven Harris, a treating Board-certified family
practitioner, noted that appellant continued to have symptoms of her Lyme disease. He related
that, while her Lyme western blot test was negative, it did show some reactivity and many
patients at this stage of the disease did not produce antibodies. Dr. Harris explained that a
western blot negative result did not rule out the diagnosis of Lyme disease especially when there
was overwhelming clinical support.
Dr. Harris, in a November 30, 2015 addendum, diagnosed chronic Lyme disease along
with symptoms. He observed that a September 11, 2007 Lyme western blot test was IgM
positive, but that her current Lyme western blot test was negative with some reactivity.
Dr. Harris explained that the diagnosis of Lyme disease was appropriate based on appellant’s

3

overwhelming clinical presence. In addition, he noted that appellant had a history of muscle
pain, history of joint stiffness and pain, depression, light sensitivity, cognitive slowing, migrating
arthritis, fatigue, and hair loss.
A June 17, 2015 report by Dr. Bennett provided a history of injury, reviewed the medical
evidence of record, and provided physical examination findings. He thereafter diagnosed
rheumatoid arthritis and Lyme disease. Dr. Bennett opined that appellant’s arthritis was
unrelated to her accepted Lyme disease based on appellant’s classic rheumatoid arthritis
symptoms. He explained that arthritis associated with Lyme disease was oligoarticular or
monoarticular arthritis, which was occasionally erosive. Dr. Bennett noted that appellant had a
genetic predisposition to develop seropositive rheumatoid arthritis. In addition, he noted that the
development of her condition following the tick point was not typical of Lyme arthritis as it
involved multiple joints and there was no evidence of Lyme arthritis developing into seropositive
arthritis. Dr. Bennett indicated that a Western blot test complying with Center for Disease
Control/New York State (CDC/NYS) criteria was required to determine if appellant actually had
Lyme disease. Next, he opined that if she did have Lyme disease then it would be more difficult
to dismiss whether the Lyme disease aggravated her rheumatoid arthritis. Dr. Bennett concluded
that appellant was totally disabled from work and required aggressive physical therapy to treat
her rheumatoid arthritis. He indicated that, if she had Lyme disease, it could have aggravated her
condition, which would have ceased when antibiotics were discontinued. While appellant had
classic rheumatoid arthritis, Dr. Bennett opined that the joint issues appeared unrelated to Lyme
disease.
By decision dated March 9, 2016, OWCP denied appellant’s request to expand her claim
to include a consequential arthritis condition.
In a March 11, 2016 letter, counsel contended that Dr. Bennett’s opinion was not based
on an accurate history as he questioned whether appellant had Lyme disease, which OWCP had
accepted.
On April 4, 2016 appellant, through counsel, requested reconsideration and argued that
the impartial medical examiner failed to base his opinion on the SOAF.
On July 19, 2016 OWCP received a supplemental report from Dr. Bennett. Dr. Bennett
opined that appellant’s rheumatoid arthritis was unrelated to her Lyme disease. In support of this
conclusion, he observed that arthritis associated with Lyme disease usually involves several
joints and has a late manifestation. Appellant had classic rheumatoid arthritis symptoms which
developed shortly after the tick bite. Dr. Bennett also noted that appellant never had an accepted
laboratory diagnosis of Lyme disease.
In a July 28, 2016 decision, OWCP denied modification of the March 9, 2016 decision.
It found the evidence appellant submitted was insufficient to establish that her degenerative
arthritis was a consequential injury of her accepted Lyme disease.
In a letter dated September 15, 2016, appellant requested reconsideration and submitted
additional evidence.

4

In a September 12, 2016 report, Dr. Harris noted his disagreement with Dr. Bennett’s
opinion regarding appellant’s rheumatoid arthritis and causal connection with her Lyme disease.
He explained that the diagnosis of Lyme disease based on appellant’s symptoms, signs, and
history was consistent with the CDC definition of Lyme disease. Dr. Harris also referenced
Dr. Heinen’s opinion explaining the causal relationship between appellant’s rheumatoid arthritis
and her Lyme disease.
By decision dated October 11, 2016, OWCP denied reconsideration. It found appellant
was not entitled to a merit review of the record as she failed to meet any of the requirements
under 20 C.F.R. § 10.606(b).
LEGAL PRECEDENT -- ISSUE 1
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.3
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.4 With respect to consequential injuries, the Board has held that, where an injury
is sustained as a consequence of an impairment residual to an employment injury, the new or
second injury, even though nonemployment related is deemed, because of the chain of causation,
to arise out of and in the course of employment and is compensable.5
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 The implementing regulations
provide that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.7 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.8

3

Albert F. Ranieri, 55 ECAB 598 (2004).

4

S.M., 58 ECAB 166 (2006); Debra L. Dillworth, 57 ECAB 516 (2006); Carlos A. Marrero, 50 ECAB 117
(1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).
5

L.S., Docket No. 08-1270 (issued July 2, 2009); Kathy A. Kelley, 55 ECAB 206 (2004).

6

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

7

20 C.F.R. § 10.321; S.R., Docket No. 09-2332 (issued August 16, 2010); Elaine Sneed, 56 ECAB 373 (2005).

8

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

5

OWCP’s procedures provide as follows:
“The [claims examiner] is responsible for ensuring that the SOAF is correct,
complete, unequivocal, and specific. When the [district medical adviser], second
opinion specialist, or referee physician renders a medical opinion based on an
SOAF which is incomplete or inaccurate or does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.9
ANALYSIS -- ISSUE 1
OWCP properly determined that a conflict existed in the medical opinion evidence
regarding whether the claim should be expanded to include consequential degenerative arthritis
conditions. Appellant’s treating physicians, Dr. Gonzalez and Dr. Heine, both opined that
appellant’s Lyme disease was a cause of her arthritis. Dr. Hingarh opined that there was no
definitive evidence supporting that appellant’s arthritis was due to her Lyme disease. OWCP
referred appellant to Dr. Bennett for an impartial medical examination to resolve this conflict.
The Board finds that Dr. Bennett’s opinion was based on an inaccurate SOAF. To assure
that the report of a medical specialist is based upon a proper factual background, OWCP
provides information through the preparation of the SOAF.10 OWCP’s procedures require that
the SOAF should not include factual issues that need to be determined.11 The Board finds that
the SOAF sent to Dr. Bennett provided that the condition of rheumatic arthritis was not work
related and preexisting. The issue of whether the diagnosed rheumatic arthritis was a
consequential injury of the accepted Lyme disease was the issue to be resolved by Dr. Bennett.12
The SOAF is therefore improper as it prejudged the issue.13

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
10

N.G., Docket No. 15-0567 (issued April 27, 2015).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.7(e)
(September 2009).
12

Id. at Chapter 2.809 explains that “the SOAF is one of the most important documents a claims examiner (CE)
prepares. It is the written summary of the CE’s findings of facts. It serves as a factual frame of reference for the
medical specialist, the CE or other case reviewer. When it is used by physicians who base their medical opinions
solely on the information presented in the SOAF, the outcome of a claim may depend on its completeness and
accuracy. Therefore, the SOAF must clearly and accurately address the relevant information.
a. The SOAF represents what OWCP in its capacity as fact finder has accepted as factual in a particular case. In
Leopold J. Gunston, 15 ECAB 83 (1963), the Board stated:
“A statement of accepted facts is not a counterpart of a ‘stipulation of facts’ between adversarial parties in court
procedure. In the determination of facts in a claim for compensation, [OWCP] is acting in its adjudicatory
function as a trier of the facts.” (Emphasis in the original.)
13

See C.F., Docket No. 10-1461 (issued March 18, 2011).

6

Dr. Bennett’s report should not be accorded special weight because the SOAF which
OWCP provided to him prejudged whether the rheumatic arthritis was a consequential injury.
Once OWCP undertakes development of the record, it has the responsibility to do so in a
proper manner.14 Given the error on the SOAF on which Dr. Bennett’s report was based, it
should not have afforded his opinion special weight on the issue of a consequential injury.
Accordingly, the Board will remand the case to OWCP for further appropriate medical
development. On remand, OWCP should prepare a proper statement of accepted facts and refer
appellant to another impartial medical examiner to resolve the question of whether she has
sustained rheumatoid arthritis as a consequence of her accepted April 21, 2007 employmentrelated Lyme disease. After such further development as deemed necessary, it shall issue a de
novo decision on appellant’s claim.15
CONCLUSION
The Board finds that this case is not in posture for a decision.

14

Melvin James, 55 ECAB 406 (2004).

15

In view of the Board’s disposition of the first issue, the issue of whether OWCP properly denied appellant’s
request for reconsideration of the merits of her claim is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 11 and July 28, 2016 are set aside and the case remanded
for further proceedings consistent with the above opinion.
Issued: September 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

